Case 21-11829-amc   Doc 8-2     Filed 07/12/21 Entered 07/12/21 16:52:50   Desc
                              Exhibit Page 1 of 11




        EXHIBIT “B”
7/12/2021     Case 21-11829-amc                Doc 8-2    Filed 07/12/21      Entered
                                                                   Live Database Area 07/12/21 16:52:50 Desc
                                                        Exhibit Page 2 of 11
                                                     RepeatPACER, Repeat-PAEB, INTP, DISMISSED, CASE_CLOSED


                                                 U.S. Bankruptcy Court
                                      Eastern District of Pennsylvania (Philadelphia)
                                           Bankruptcy Petition #: 17-10817-jkf
                                                                                                Date filed: 02/06/2017
 Assigned to: Judge Jean K. FitzSimon                                                     Date terminated: 03/01/2018
 Chapter 13                                                                              Debtor dismissed: 11/27/2017
 Voluntary
 Asset



 Debtor disposition: Dismissed for Other Reason

 Debtor                                                                          represented by WILLIAM P. MARSHALL
 Grace Louise Dahlquist                                                                         Law Office of William P.
 17 Shannon Drive                                                                               Marshall
 North Wales, PA 19454                                                                          P.O. Box 267
 MONTGOMERY-PA                                                                                  3101 Trewigtown Road
 SSN / ITIN: xxx-xx-3395                                                                        Colmar, PA 18915
                                                                                                215-997-6040
                                                                                                Fax : 215-997-9611
                                                                                                Email: wpmlawoffice@aol.com

 Trustee                                                                         represented by POLLY A. LANGDON
 FREDERICK L. REIGLE                                                                            Office of Scott F. Waterman,
 Chapter 13 Trustee                                                                             Trustee
 2901 St. Lawrence Avenue                                                                       2901 St. Lawrence Avenue
 Suite 100                                                                                      Suite 100
 Reading, PA 19606                                                                              Reading, PA 19606
 610-779-1313                                                                                   (610) 779-1313
                                                                                                Fax : 610-779-3637
                                                                                                Email: ecfmail@readingch13.com

 U.S. Trustee
 United States Trustee
 Office of the U.S. Trustee
 200 Chestnut Street
 Suite 502
 Philadelphia, PA 19106
 (215) 597-4411


     Filing Date                          #                                                 Docket Text

   02/06/2017                          1                       Chapter 13 Voluntary Petition for Individual . Fee Amount $310 Filed by
                                       (7 pgs)                 Grace Louise Dahlquist. Certification Concerning Credit Counseling
                                                               and/or Certificate of Credit Counseling due 02/20/2017. Matrix List of
                                                               Creditors due 02/13/2017. Government Proof of Claim Deadline:
                                                               08/5/2017. Atty Disclosure Statement due 02/20/2017. Chapter 13 Plan
                                                               due by 02/20/2017. Schedules AB-J due 02/20/2017. SSN - Form B21
                                                               /Tax ID due 02/20/2017. Statement of Financial Affairs due 2/20/2017.
https://ecf.paeb.uscourts.gov/cgi-bin/DktRpt.pl?971528327671525-L_1_0-1                                                              1/10
7/12/2021     Case 21-11829-amc                 Doc 8-2     Filed 07/12/21      Entered
                                                                     Live Database Area  07/12/21 16:52:50 Desc
                                                          Exhibit   Page    3 of  11
                                                             Summary of Assets and Liabilities Form B106 due 2/20/2017. Chapter
                                                               13 Statement of Your Current Monthly Income and Calculation of
                                                               Commitment Period Form 122C-1 Due 2/20/2017. Incomplete Filings
                                                               due by 02/20/2017. (MARSHALL, WILLIAM) Modified on 2/7/2017
                                                               (H., Lisa). (Entered: 02/06/2017)

                                                               FREDERICK L. REIGLE added to case. (G., Jennifer) (Entered:
   02/06/2017                                                  02/06/2017)

                                       2                       Order Entered the debtor having failed to file or submit with the petition
                                       (1 pg)                  all of the documents required by Fed. R. Bankr.P.1007, It is hereby
                                                               ORDERED that this case MAY BE DISMISSED WITHOUT
                                                               FURTHER NOTICE if the documents listed are not filed by deadlines
                                                               listed: Any request for an extension of time must be filed prior to the
                                                               expiration of the deadlines listed. (Matrix List of Creditors due
                                                               02/13/2017. Certification Concerning Credit Counseling and/or
                                                               Certificate of Credit Counseling due 02/20/2017. Atty Disclosure
                                                               Statement due 02/20/2017. Chapter 13 Plan due by 02/20/2017.
                                                               Schedules AB-J due 02/20/2017. SSN - Form B21 /Tax ID due
                                                               02/20/2017. Statement of Financial Affairs due 2/20/2017. Summary of
                                                               Assets and Liabilities Form B106 due 2/20/2017. Chapter 13 Statement
                                                               of Your Current Monthly Income and Calculation of Commitment Period
   02/06/2017                                                  Form 122C-1 Due 2/20/2017.) (H., Lisa) (Entered: 02/07/2017)

                                                               Corrective Entry re: Chapter 13 Voluntary Petition (related
                                                               document(s)1). *Modified Entry to Add Additional Deficiencies* (H.,
   02/07/2017                                                  Lisa) (Entered: 02/07/2017)

                                       3                       Notice of Appearance and Request for Notice and Demand for Service
                                       (1 pg)                  Papers by MICHELLE JEANNE STRANEN Filed by MICHELLE
                                                               JEANNE STRANEN on behalf of Gwynedd Club Condominium
   02/07/2017                                                  Association. (STRANEN, MICHELLE) (Entered: 02/07/2017)

                                                               Receipt of Voluntary Petition (Chapter 13)(17-10817) [misc,volp13a] (
                                                               310.00) Filing Fee. Receipt number 18371988. Fee Amount $ 310.00.
   02/07/2017                                                  (re: Doc# 1) (U.S. Treasury) (Entered: 02/07/2017)

                                       4                       Motion for Relief from Stay . Fee Amount $181.00, Filed by Gwynedd
                                       (33 pgs; 3 docs)        Club Condominium Association Represented by MICHELLE JEANNE
                                                               STRANEN (Counsel). Objections due by 2/23/2017. (Attachments: # 1
                                                               Proposed Order # 2 Exhibit Exhibits A B and C) (STRANEN,
   02/09/2017                                                  MICHELLE) (Entered: 02/09/2017)

                                                               Receipt of Motion for Relief From Stay(17-10817-sr) [motion,mrlfsty] (
                                                               181.00) Filing Fee. Receipt number 18379987. Fee Amount $ 181.00.
   02/09/2017                                                  (re: Doc# 4) (U.S. Treasury) (Entered: 02/09/2017)

                                       5                       Certificate of Service for Notice of Motion/Motion for Relief Filed by
                                       (3 pgs)                 MICHELLE JEANNE STRANEN on behalf of Gwynedd Club
                                                               Condominium Association (related document(s)4). (STRANEN,
   02/09/2017                                                  MICHELLE) (Entered: 02/09/2017)

                                       6                       BNC Certificate of Mailing - Voluntary Petition. Number of Notices
                                       (2 pgs)                 Mailed: (related document(s) (Related Doc # 2)). No. of Notices: 1.
   02/09/2017                                                  Notice Date 02/09/2017. (Admin.) (Entered: 02/10/2017)

   02/10/2017                          7                       Notice of (related document(s): 4 Motion for Relief from Stay . Fee
https://ecf.paeb.uscourts.gov/cgi-bin/DktRpt.pl?971528327671525-L_1_0-1                                                                 2/10
7/12/2021     Case 21-11829-amc                 Doc 8-2     Filed 07/12/21      Entered
                                                                     Live Database Area 07/12/21 16:52:50 Desc
                                       (2 pgs)            Exhibit   Page    4 of  11
                                                             Amount $181.00,) Filed by Gwynedd Club Condominium Association.
                                                               Hearing scheduled 3/8/2017 at 10:00 AM at nix4 - Courtroom #4.
                                                               (STRANEN, MICHELLE) (Entered: 02/10/2017)

                                       8                       Amended Certificate of Service Filed by MICHELLE JEANNE
                                       (1 pg)                  STRANEN on behalf of Gwynedd Club Condominium Association
                                                               (related document(s)4). (STRANEN, MICHELLE) (Entered:
   02/10/2017                                                  02/10/2017)

                                       9                       Proposed Order Re: Motion for Relief from Stay Filed by MICHELLE
                                       (1 pg)                  JEANNE STRANEN on behalf of Gwynedd Club Condominium
                                                               Association (related document(s)4). (STRANEN, MICHELLE) (Entered:
   02/10/2017                                                  02/10/2017)

                                       10                      Motion to Extend time time to file creditor matrix Filed by Grace Louise
                                       (2 pgs)                 Dahlquist Represented by WILLIAM P. MARSHALL (Counsel).
   02/12/2017                                                  (MARSHALL, WILLIAM) (Entered: 02/12/2017)

                                       11                      Order granting 10 Motion to Extend Time to File Matrix List of Creditors
                                       (1 pg)                  Filed by Grace Louise Dahlquist. Matrix List of Creditors due 2/21/2017.
   02/14/2017                                                  (B., John) (Entered: 02/14/2017)

                                       12                      BNC Certificate of Mailing - PDF Document. (related document(s)
                                       (2 pgs)                 (Related Doc # 11)). No. of Notices: 1. Notice Date 02/16/2017.
   02/16/2017                                                  (Admin.) (Entered: 02/17/2017)

                                       13                      Certificate of Credit Counseling Filed by WILLIAM P. MARSHALL on
                                       (1 pg)                  behalf of Grace Louise Dahlquist. (MARSHALL, WILLIAM) (Entered:
   02/20/2017                                                  02/20/2017)

                                       14                      Amended Voluntary Petition to include prior bankruptcy case filed Filed
                                       (7 pgs)                 by WILLIAM P. MARSHALL on behalf of Grace Louise Dahlquist.
                                                               (related document(s)1). (MARSHALL, WILLIAM) (Entered:
   02/20/2017                                                  02/20/2017)

                                       15                      Statement of Social Security Number Received. Filed by WILLIAM P.
                                                               MARSHALL on behalf of Grace Louise Dahlquist. (MARSHALL,
   02/20/2017                                                  WILLIAM) (Entered: 02/20/2017)

                                       16                      Motion to Extend time to Cure Deficiencies Filed by Grace Louise
                                       (3 pgs)                 Dahlquist Represented by WILLIAM P. MARSHALL (Counsel).
   02/20/2017                                                  (MARSHALL, WILLIAM) (Entered: 02/20/2017)

                                       17                      Disclosure of Compensation of Attorney for Debtor in the amount of
                                       (1 pg)                  1700.00 Debtor Grace Louise Dahlquist Filed by WILLIAM P.
                                                               MARSHALL on behalf of Grace Louise Dahlquist. (MARSHALL,
   02/21/2017                                                  WILLIAM) (Entered: 02/21/2017)

                                       18                      Matrix Filed. Number of pages filed: 7, Filed by WILLIAM P.
                                                               MARSHALL on behalf of Grace Louise Dahlquist. (MARSHALL,
   02/21/2017                                                  WILLIAM) (Entered: 02/21/2017)

   02/23/2017                          19                      Order granting 16 Motion to Extend Time to File Required Documents.
                                       (1 pg)                  Incomplete Filings due by 3/8/2017. Chapter 13 Plan due by 3/8/2017.
                                                               Schedules A/B - J due 3/8/2017. Statement of Financial Affairs due
                                                               3/8/2017. Summary of Assets and Liabilities Form B106 due 3/8/2017.

https://ecf.paeb.uscourts.gov/cgi-bin/DktRpt.pl?971528327671525-L_1_0-1                                                               3/10
7/12/2021     Case 21-11829-amc                 Doc 8-2     Filed 07/12/21       Entered
                                                                      Live Database Area  07/12/21 16:52:50 Desc
                                                          Exhibit   Page     5 of  11
                                                             Chapter 13 Statement of Your Current Monthly Income and Calculation
                                                               of Commitment Period Form 122C-1 due 3/8/2017, Means Test
                                                               Calculation Form 122C-2 due 3/8/2017. (B., John) (Entered: 02/23/2017)

                                       20                      Response to Motion for Relief From Stay filed by Creditor Gwynedd
                                       (7 pgs; 2 docs)         Club Condominium Association Filed by Grace Louise Dahlquist
                                                               (related document(s)4). (Attachments: # 1 Proposed Order)
   02/23/2017                                                  (MARSHALL, WILLIAM) (Entered: 02/23/2017)

                                       21                      BNC Certificate of Mailing - PDF Document. (related document(s)
                                       (2 pgs)                 (Related Doc # 19)). No. of Notices: 1. Notice Date 02/25/2017.
   02/25/2017                                                  (Admin.) (Entered: 02/26/2017)

                                       22                      Notice of Appearance and Request for Notice Filed by Synchrony Bank.
   03/01/2017                          (1 pg)                  (Smith, Valerie) (Entered: 03/01/2017)

                                       23                      Chapter 13 Plan Filed by Grace Louise Dahlquist. (MARSHALL,
   03/07/2017                          (2 pgs)                 WILLIAM) (Entered: 03/07/2017)

                                       24                      Schedule I - Your Income Filed by WILLIAM P. MARSHALL on behalf
                                       (2 pgs)                 of Grace Louise Dahlquist. (MARSHALL, WILLIAM) (Entered:
   03/07/2017                                                  03/07/2017)

                                       25                      Schedule J - Your Expenses Filed by WILLIAM P. MARSHALL on
                                       (2 pgs)                 behalf of Grace Louise Dahlquist. (MARSHALL, WILLIAM) (Entered:
   03/07/2017                                                  03/07/2017)

                                       26                      Hearing held on 4 Motion for Relief from Stay Filed by Gwynedd Club
                                                               Condominium Association represented by MICHELLE JEANNE
   03/08/2017                                                  STRANEN (Counsel). Order entered. (B., John) (Entered: 03/08/2017)

                                       27                      Order granting in part 4 Motion for Relief from Stay Filed by Gwynedd
   03/08/2017                          (2 pgs)                 Club Condominium Association. (B., John) (Entered: 03/08/2017)

                                       28                      Declaration About Individual Debtor's Schedules , Notice to Individual
                                       (18 pgs)                Debtor Primarily Consumer Debts , Statement of Financial Affairs for
                                                               Individual , Summary of Assets and Liabilities and Certain Statistical
                                                               Information Filed by WILLIAM P. MARSHALL on behalf of Grace
   03/08/2017                                                  Louise Dahlquist. (MARSHALL, WILLIAM) (Entered: 03/08/2017)

                                       29                      Schedule A/B Filed by WILLIAM P. MARSHALL on behalf of Grace
   03/08/2017                          (6 pgs)                 Louise Dahlquist. (MARSHALL, WILLIAM) (Entered: 03/08/2017)

                                       30                      Schedule C Filed by WILLIAM P. MARSHALL on behalf of Grace
   03/08/2017                          (2 pgs)                 Louise Dahlquist. (MARSHALL, WILLIAM) (Entered: 03/08/2017)

                                       31                      Schedule D - Creditors Who Hold Claims Secured by Property Filed by
                                       (1 pg)                  WILLIAM P. MARSHALL on behalf of Grace Louise Dahlquist.
   03/08/2017                                                  (MARSHALL, WILLIAM) (Entered: 03/08/2017)

                                       32                      Schedule E/F: Creditors Who Have Unsecured Claims Filed by
                                       (27 pgs)                WILLIAM P. MARSHALL on behalf of Grace Louise Dahlquist.
   03/08/2017                                                  (MARSHALL, WILLIAM) (Entered: 03/08/2017)

   03/08/2017                          33                      Schedule G - Executory Contracts and Unexpired Leases Filed by
                                       (1 pg)                  WILLIAM P. MARSHALL on behalf of Grace Louise Dahlquist.
https://ecf.paeb.uscourts.gov/cgi-bin/DktRpt.pl?971528327671525-L_1_0-1                                                                 4/10
7/12/2021     Case 21-11829-amc                 Doc 8-2     Filed 07/12/21      Entered
                                                                     Live Database Area 07/12/21 16:52:50                Desc
                                                          Exhibit   Page    6 of  11
                                                             (MARSHALL, WILLIAM) (Entered: 03/08/2017)

                                       34                      Schedule H - Your Codebtors Filed by WILLIAM P. MARSHALL on
                                       (1 pg)                  behalf of Grace Louise Dahlquist. (MARSHALL, WILLIAM) (Entered:
   03/08/2017                                                  03/08/2017)

                                       36                      Chapter 13 Statement of Your Current Monthly Income and Calculation
                                       (3 pgs)                 of Commitment Period for 3 Years Form 122C-1. Disposable Income Is
                                                               Not Determined. Filed by WILLIAM P. MARSHALL on behalf of Grace
   03/08/2017                                                  Louise Dahlquist. (B., John) (Entered: 03/16/2017)

                                       35                      BNC Certificate of Mailing - PDF Document. (related document(s)
                                       (3 pgs)                 (Related Doc # 27)). No. of Notices: 3. Notice Date 03/10/2017.
   03/10/2017                                                  (Admin.) (Entered: 03/11/2017)

                                       37                      Transcript regarding Hearing Held 3/8/17 Re: Motion for Relief from
                                       (32 pgs; 2 docs)        Stay. Transcribed by Heritage Reporting Corporation 30 pages. The
                                                               transcript may be viewed at the Bankruptcy Court Clerk's Office. [For
                                                               information about how to contact the transcriber, call the Clerk's Office]
                                                               (related document(s) 26 ). Notice of Intent to Request Redaction
                                                               Deadline Due By 3/24/2017. Redaction Request Due By 4/7/2017.
                                                               Redacted Transcript Submission Due By 4/17/2017. Transcript access
   03/17/2017                                                  will be restricted through 6/15/2017. (D., Tasha) (Entered: 03/17/2017)

                                       38                      Meeting of Creditors. The Debtor has filed a Plan. This Plan proposes
                                       (2 pgs)                 payment to the trustee of $414.00 per month for 36 months. Filed by
                                                               FREDERICK L. REIGLE. 341(a) meeting to be held on 5/12/2017 at
                                                               11:00 AM at 1234 Market Street. Objection to Dischargeability of
                                                               Certain Debts due: 7/11/2017. Proofs of Claims due by 8/10/2017.
                                                               Government Proof of Claim Deadline: 08/5/2017.Confirmation Hearing
                                                               scheduled 6/14/2017 at 10:00 AM at nix4 - Courtroom #4. (REIGLE,
   04/13/2017                                                  FREDERICK) (Entered: 04/13/2017)

                                       39                      BNC Certificate of Mailing - Meeting of Creditors. Number of Notices
                                       (4 pgs)                 Mailed: (related document(s) (Related Doc # 38)). No. of Notices: 42.
   04/15/2017                                                  Notice Date 04/15/2017. (Admin.) (Entered: 04/16/2017)

                                       40                      Meeting of Creditors Continued. Reason for continuance: for 5/12/17
                                                               meeting of creditors continued at request of Counsel for Debtor(s). New
                                                               date and time to be announced... (REIGLE, FREDERICK) (Entered:
   05/17/2017                                                  05/17/2017)

                                       41                      Meeting of Creditors Continued. Reason for continuance:.. 341(a)
                                                               meeting to be held on 6/30/2017 at 01:00 PM at 1234 Market Street.
   06/02/2017                                                  (REIGLE, FREDERICK) (Entered: 06/02/2017)

                                       42                      Hearing Continued on 38 Confirmation Hearing scheduled 8/23/2017 at
   06/14/2017                                                  10:00 AM at nix4 - Courtroom #4. (J., Randi) (Entered: 06/15/2017)

                                       43                      ***Incorrect entry. Electronic filing error. See correct entry #46***
                                       (63 pgs)                Motion to Interplead Settlement Funds with the Trustee in Bankruptcy
                                                               Filed by Greater New York Mutual Insurance Company, Mid-Atlantic
                                                               Management Corporation Represented by JOHN GERALD DEVLIN
                                                               (Counsel). (DEVLIN, JOHN) ***Modified on 7/7/2017 (B., John)*** .
   06/20/2017                                                  (Entered: 06/20/2017)

   06/21/2017                          44                      Order Scheduling Hearing on 4 Motion for Relief from Stay Filed by
https://ecf.paeb.uscourts.gov/cgi-bin/DktRpt.pl?971528327671525-L_1_0-1                                                                     5/10
7/12/2021     Case 21-11829-amc                Doc 8-2      Filed 07/12/21      Entered
                                                                     Live Database Area 07/12/21 16:52:50 Desc
                                       (2 pgs)            Exhibit   Page    7 of  11
                                                             Gwynedd Club Condominium Association represented by MICHELLE
                                                               JEANNE STRANEN (Counsel). Hearing is scheduled for 7/26/2017 at
                                                               10:30 AM in nix4 - Courtroom #4. (B., John) (Entered: 06/21/2017)

                                       45                      Motion for Relief from Stay . Fee Amount $181.00, Filed by Thomas V.
                                       (149 pgs; 8 docs)       Pennise Jr., Gwynedd Club Condominium Association Represented by
                                                               ANDREW J. KRAMER (Counsel). (Attachments: # 1 Exhibit A # 2
                                                               Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E # 6 Exhibit F # 7
   06/22/2017                                                  Exhibit G) (KRAMER, ANDREW) (Entered: 06/22/2017)

                                                               Receipt of Motion for Relief From Stay(17-10817-sr) [motion,mrlfsty] (
                                                               181.00) Filing Fee. Receipt number 18923407. Fee Amount $ 181.00.
   06/22/2017                                                  (re: Doc# 45) (U.S. Treasury) (Entered: 06/22/2017)

                                       48                      Notice of (related document(s)45 Motion for Relief from Stay) Filed by
                                       (2 pgs)                 Thomas V. Pennise Jr., Gwynedd Club Condominium Association.
                                                               Hearing scheduled for 7/26/2017 at 10:00 AM in nix4 - Courtroom #4.
   06/22/2017                                                  (B., John) (Entered: 06/23/2017)

                                       46                      Motion for Authorization of Interpleader Deposit (28 U.S.C. Section
                                       (59 pgs; 5 docs)        1335). Filed by Greater New York Mutual Insurance Company, Mid-
                                                               Atlantic Management Corporation Represented by JOHN GERALD
                                                               DEVLIN (Counsel). (Attachments: # 1 Proposed Order # 2 Exhibit # 3
                                                               Memorandum of Law # 4 Certificate of Service) (DEVLIN, JOHN)
   06/23/2017                                                  (Entered: 06/23/2017)

                                       47                      Notice of (related document(s): 46 Motion for Authorization of
                                       (2 pgs)                 Interpleader Deposit (28 U.S.C. Section 1335).) Filed by Greater New
                                                               York Mutual Insurance Company, Mid-Atlantic Management
                                                               Corporation. Hearing scheduled 7/26/2017 at 10:00 AM in nix4 -
   06/23/2017                                                  Courtroom #4. (DEVLIN, JOHN) (Entered: 06/23/2017)

                                       49                      BNC Certificate of Mailing - PDF Document. (related document(s)
                                       (3 pgs)                 (Related Doc # 44)). No. of Notices: 4. Notice Date 06/23/2017.
   06/23/2017                                                  (Admin.) (Entered: 06/24/2017)

                                       50                      Motion for Relief from Stay . Fee Amount $181.00, Filed by Gwynedd
                                       (13 pgs; 5 docs)        Club Condominium Association Represented by MICHELLE JEANNE
                                                               STRANEN (Counsel). Objections due by 7/13/2017. (Attachments: # 1
                                                               Proposed Order # 2 Service List # 3 Exhibit A # 4 Exhibit B)
   06/27/2017                                                  (STRANEN, MICHELLE) (Entered: 06/27/2017)

                                                               Receipt of Motion for Relief From Stay(17-10817-sr) [motion,mrlfsty] (
                                                               181.00) Filing Fee. Receipt number 18940685. Fee Amount $ 181.00.
   06/27/2017                                                  (re: Doc# 50) (U.S. Treasury) (Entered: 06/27/2017)

                                       51                      Notice of (related document(s): 50 Motion for Relief from Stay . Fee
                                       (2 pgs)                 Amount $181.00,) Filed by Gwynedd Club Condominium Association.
                                                               Hearing scheduled 7/26/2017 at 10:00 AM at nix4 - Courtroom #4.
   06/27/2017                                                  (STRANEN, MICHELLE) (Entered: 06/27/2017)

                                       52                      Response to Motion for Authorization of Interpleader Deposit by Mid-
                                       (3 pgs)                 Atlantic Management Corporation, Greater New York Mutual Insurance
                                                               Company Filed by Grace Louise Dahlquist (related document(s)46).
   07/05/2017                                                  (MARSHALL, WILLIAM). (Entered: 07/05/2017)

   07/05/2017                          53                      Response to Motion for Relief From Stay by Thomas V. Pennise Jr.,
https://ecf.paeb.uscourts.gov/cgi-bin/DktRpt.pl?971528327671525-L_1_0-1                                                                 6/10
7/12/2021     Case 21-11829-amc                 Doc 8-2     Filed 07/12/21      Entered
                                                                     Live Database Area 07/12/21 16:52:50 Desc
                                       (5 pgs)            Exhibit   Page    8 of  11
                                                             Gwynedd Club Condominium Association Filed by Grace Louise
                                                               Dahlquist (related document(s)45). (MARSHALL, WILLIAM) (Entered:
                                                               07/05/2017)

                                                               Meeting of Creditors Held and Concluded on: 6/30/2017. (REIGLE,
   07/11/2017                                                  FREDERICK) (Entered: 07/11/2017)

                                       54                      Response to Motion for Relief From Stay filed by Creditor Gwynedd
                                       (5 pgs)                 Club Condominium Association Filed by Grace Louise Dahlquist
                                                               (related document(s)50). (MARSHALL, WILLIAM) (Entered:
   07/12/2017                                                  07/12/2017)

                                       55                      Adversary case 17-00198. Complaint by WILLIAM P. MARSHALL on
                                       (15 pgs; 2 docs)        behalf of Grace Louise Dahlquist against Gwynedd Club Condominium
                                                               Association. Fee Amount $0.00 . (Attachments: # 1 adversary cover
                                                               page) (01 (Determination of removed claim or cause)) (MARSHALL,
   07/14/2017                                                  WILLIAM) (Entered: 07/14/2017)

                                       56                      Hearing held on 45 Motion for Relief from Stay Filed by Thomas V.
                                                               Pennise represented by ANDREW J. KRAMER (Counsel). Order
   07/26/2017                                                  entered. (B., John) (Entered: 07/27/2017)

                                       57                      Order granting 45 Motion for Relief from Stay Filed by Thomas V.
   07/26/2017                          (1 pg)                  Pennise. (B., John) (Entered: 07/27/2017)

                                       58                      Hearing held on 46 Motion for Authorization of Interpleader Deposit (28
                                                               U.S.C. Section 1335) Filed by Greater New York Mutual Insurance
                                                               Company, Mid-Atlantic Management Corporation represented by JOHN
                                                               GERALD DEVLIN (Counsel). Order entered. (B., John) (Entered:
   07/26/2017                                                  07/27/2017)

                                       59                      Order granting 46 Motion for Authorization of Interpleader Deposit (28
                                       (1 pg)                  U.S.C. Section 1335) Filed by Greater New York Mutual Insurance
                                                               Company, Mid-Atlantic Management Corporation represented by JOHN
                                                               GERALD DEVLIN (Counsel). It is hereby Ordered that within 30 days
                                                               of receipt of this Order, Greater New York Mutual Insurance Company
                                                               shall forward a check in the amount of $30,000.00 to Debtor's counsel
                                                               WILLIAM P. MARSHALL, ESQ. (check payable to William P. Marshall
                                                               Esq., IOLTA account) for deposit by him into said IOLTA account, such
                                                               funds there to remain pending further Order of this Court. (B., John)
   07/26/2017                                                  (Entered: 07/27/2017)

                                       72                      Hearing Held on 50 Motion for Relief from Stay . Fee Amount $181.00,
                                                               Filed by Gwynedd Club Condominium Association Represented by
                                                               MICHELLE JEANNE STRANEN (Counsel). Objections due by
                                                               7/13/2017. (Attachments: # 1 Proposed Order # 2 Service List # 3
                                                               Exhibit A # 4 Exhibit B) filed by Creditor Gwynedd Club Condominium
                                                               Association (related document(s),50). HELD UNDER ADVISEMENT.
                                                               CONCURRENT BRIEFS DO 8/9/17. DECISION TO BE GIVEN
   07/26/2017                                                  8/23/17. (D., Nancy) (Entered: 08/29/2017)

                                       60                      BNC Certificate of Mailing - PDF Document. (related document(s)
                                       (2 pgs)                 (Related Doc # 57)). No. of Notices: 3. Notice Date 07/29/2017.
   07/29/2017                                                  (Admin.) (Entered: 07/30/2017)

   07/29/2017                          61                      BNC Certificate of Mailing - PDF Document. (related document(s)
                                       (2 pgs)                 (Related Doc # 59)). No. of Notices: 5. Notice Date 07/29/2017.
https://ecf.paeb.uscourts.gov/cgi-bin/DktRpt.pl?971528327671525-L_1_0-1                                                              7/10
7/12/2021     Case 21-11829-amc                 Doc 8-2     Filed 07/12/21      Entered
                                                                     Live Database Area  07/12/21 16:52:50             Desc
                                                          Exhibit   Page    9 of  11
                                                             (Admin.) (Entered: 07/30/2017)

                                       62                      Motion to Dismiss Case. feasibility , Motion to Dismiss Debtor(s) for
                                       (4 pgs; 3 docs)         Failure to File Documents Filed by FREDERICK L. REIGLE
                                                               Represented by POLLY A. LANGDON (Counsel). (Attachments: # 1
                                                               Proposed Order # 2 Certificate of Service) (LANGDON, POLLY)
   08/01/2017                                                  (Entered: 08/01/2017)

                                       63                      Notice of (related document(s): 62 Motion to Dismiss Case. feasibility )
                                       (2 pgs)                 Motion, Response Deadline and Hearing Date Filed by FREDERICK L.
                                                               REIGLE. Hearing scheduled 8/23/2017 at 10:00 AM at nix4 - Courtroom
   08/01/2017                                                  #4. (LANGDON, POLLY) (Entered: 08/01/2017)

                                       64                      Brief Pursuant to Court's Direction Filed by MICHELLE JEANNE
                                       (135 pgs; 4 docs)       STRANEN on behalf of Gwynedd Club Condominium Association.
                                                               (Attachments: # 1 Exhibit A - Certified Copy of Declaration # 2 Exhibit
                                                               B - Bylaws # 3 Service List Certificate of Service) (STRANEN,
   08/08/2017                                                  MICHELLE) (Entered: 08/08/2017)

                                       65                      Brief Filed by WILLIAM P. MARSHALL on behalf of Grace Louise
                                       (7 pgs)                 Dahlquist (related document(s)4). (MARSHALL, WILLIAM) (Entered:
   08/08/2017                                                  08/08/2017)

                                       66                      Amended Schedule D - Creditors Who Hold Claims Secured by Property
                                       (1 pg)                  Fee Amount $31 Filed by WILLIAM P. MARSHALL on behalf of Grace
   08/16/2017                                                  Louise Dahlquist. (MARSHALL, WILLIAM) (Entered: 08/16/2017)

                                                               Receipt of Schedule D(17-10817-sr) [misc,schd] ( 31.00) Filing Fee.
                                                               Receipt number 19130603. Fee Amount $ 31.00. (re: Doc# 66) (U.S.
   08/16/2017                                                  Treasury) (Entered: 08/16/2017)

                                       67                      First Amended Chapter 13 Plan Filed by Grace Louise Dahlquist (related
   08/16/2017                          (3 pgs)                 document(s)23). (MARSHALL, WILLIAM) (Entered: 08/16/2017)

                                       68                      Second Amended Chapter 13 Plan Filed by Grace Louise Dahlquist
                                       (3 pgs)                 (related document(s)67, 23). (MARSHALL, WILLIAM) (Entered:
   08/21/2017                                                  08/21/2017)

                                       69                      Response to Motion to Dismiss Case for Other, Dismiss Debtor for
                                       (2 pgs)                 Failure to File Documents by Trustee FREDERICK L. REIGLE. Filed by
                                                               Debtor Grace Louise Dahlquist (related document(s)62). (MARSHALL,
   08/22/2017                                                  WILLIAM) (Entered: 08/22/2017)

                                       70                      Hearing Continued on 42 Confirmation Hearing scheduled 9/27/2017 at
   08/23/2017                                                  10:00 AM at nix4 - Courtroom #4. (J., Randi) (Entered: 08/25/2017)

                                       71                      Hearing Continued on 62 Motion to Dismiss Case. feasibility , Motion to
                                                               Dismiss Debtor(s) for Failure to File Documents . Hearing scheduled
                                                               9/27/2017 at 10:00 AM at nix4 - Courtroom #4. (J., Randi) (Entered:
   08/23/2017                                                  08/25/2017)

   08/30/2017                          73                      Order. Following a continued hearing held on August 23, 2017
                                       (2 pgs)                 concerning a Motion for Relief from Stay Filed by Gwynedd Club
                                                               Condominium Association (related document(s)50), and a Motion to
                                                               Dismiss Adversary Proceeding 17-198, it is hereby Ordered that the
                                                               parties may proceed in accordance with the directives provided to them

https://ecf.paeb.uscourts.gov/cgi-bin/DktRpt.pl?971528327671525-L_1_0-1                                                                  8/10
7/12/2021     Case 21-11829-amc                 Doc 8-2 Filed 07/12/21         Entered
                                                                    Live Database Area    07/12/21 16:52:50 Desc
                                                       Exhibit    Page    10  of  11
                                                           on the record in open Court. It is further Ordered that Adversary
                                                               Proceeding 17-198 is hereby voluntarily dismissed as agreed to by the
                                                               Debtor/Plaintiff. (B., John) (Entered: 08/30/2017)

                                       75                      Transcript regarding Hearing Held on August 23, 2017 prepared by J&J
                                       (29 pgs; 2 docs)        Court Transcribers, 28 pages. The transcript may be viewed at the
                                                               Bankruptcy Court Clerk's Office. [For information about how to contact
                                                               the transcriber, call the Clerk's Office] (related document(s)73). Notice of
                                                               Intent to Request Redaction Deadline Due By 9/7/2017. Redaction
                                                               Request Due By 9/21/2017. Redacted Transcript Submission Due By
                                                               10/1/2017. Transcript access will be restricted through 11/29/2017. (L.,
   08/31/2017                                                  Linda) (Entered: 09/05/2017)

                                       74                      BNC Certificate of Mailing - PDF Document. (related document(s)
                                       (3 pgs)                 (Related Doc # 73)). No. of Notices: 5. Notice Date 09/02/2017.
   09/02/2017                                                  (Admin.) (Entered: 09/03/2017)

                                                               Disposition of Adversary 2:17-ap-198 Dismissed (related document(s)8).
   09/05/2017                                                  (B., John) (Entered: 09/05/2017)

                                                               Adversary Case 2:17-ap-198 Terminated for Statistical Purposes. (B.,
   09/05/2017                                                  John) (Entered: 09/05/2017)

                                       76                      Objection to Confirmation of Plan Filed by MICHELLE JEANNE
                                       (17 pgs; 4 docs)        STRANEN on behalf of Gwynedd Club Condominium Association
                                                               (related document(s)68). (Attachments: # 1 Proposed Order # 2 Exhibit #
   09/06/2017                                                  3 Service List) (STRANEN, MICHELLE) (Entered: 09/06/2017)

                                       77                      Hearing Continued on 70 Confirmation Hearing scheduled 11/9/2017 at
                                                               09:30 AM at nix3 - Courtroom #3. The Hearing Judge is The Honorable
   09/27/2017                                                  Jean K. FitzSimon. (J., Randi) (Entered: 09/29/2017)

                                       78                      Hearing Continued on 62 Motion to Dismiss Case. feasibility , Motion to
                                                               Dismiss Debtor(s) for Failure to File Documents . Hearing scheduled
                                                               11/9/2017 at 09:30 AM at nix3 - Courtroom #3. The Hearing Judge is
   09/27/2017                                                  The Honorable Jean K. FitzSimon. (J., Randi) (Entered: 09/29/2017)

                                       79                      Case reassigned to Judge Jean K. FitzSimon Involvement of Judge
   09/29/2017                                                  Stephen Raslavich Terminated . (A., Clarice) (Entered: 09/29/2017)

                                       80                      Hearing held on 62 Motion to Dismiss Case for Failure to File
                                                               Documents and Feasibility filed by Trustee FREDERICK L. REIGLE
                                                               represented by POLLY A. LANGDON (Counsel). Motion granted. Order
   11/09/2017                                                  entered dismissing case. (B., John) (Entered: 11/14/2017)

                                       81                      Confirmation Hearing held. Moot since case has been dismissed. (B.,
   11/09/2017                                                  John) (Entered: 11/14/2017)

                                       82                      Order granting 62 Motion to Dismiss Case for Failure to File Documents
                                       (1 pg)                  and Feasibility filed by Trustee FREDERICK L. REIGLE. (B., John)
   11/27/2017                                                  (Entered: 11/27/2017)

                                       83                      BNC Certificate of Mailing - PDF Document. (related document(s)
                                       (4 pgs)                 (Related Doc # 82)). No. of Notices: 48. Notice Date 11/29/2017.
   11/29/2017                                                  (Admin.) (Entered: 11/30/2017)


https://ecf.paeb.uscourts.gov/cgi-bin/DktRpt.pl?971528327671525-L_1_0-1                                                                  9/10
7/12/2021     Case 21-11829-amc                Doc 8-2 Filed 07/12/21         Entered
                                                                   Live Database Area   07/12/21 16:52:50 Desc
   02/28/2018                          84             Exhibit   Page     11  of  11
                                                          Chapter 13 Trustee's Final Report and Account, dismissed. Filed by
                                       (4 pgs)                 FREDERICK L. REIGLE. (REIGLE, FREDERICK) (Entered:
                                                               02/28/2018)

                                                               Bankruptcy Case Terminated for Statistical Purposes. (G., Jennifer)
   03/01/2018                                                  (Entered: 03/01/2018)




                                                        PACER Service Center
                                                             Transaction Receipt
                                                               07/12/2021 16:15:12
                                   PACER                      Client
                                                  MStranen
                                   Login:                     Code:
                                                                        17-10817-jkf Fil or Ent: filed Doc
                                                Docket        Search From: 0 Doc To: 99999999 Term:
                                   Description:
                                                Report        Criteria: included Format: html Page counts for
                                                                        documents: included
                                   Billable
                                                  8           Cost:       0.80
                                   Pages:




https://ecf.paeb.uscourts.gov/cgi-bin/DktRpt.pl?971528327671525-L_1_0-1                                                              10/10
